DETAILED ACTION
This action is in response to claims filed 18 May, 2018 for application 15/984,116. Currently claims 1-14 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In step 2a prong 1, Claim 1 recite(s) monitoring one or more data analysis sessions; determining, based on the monitoring, a common data analysis technique performed across common data analysis sessions; identifying the common data analysis technique as a precedent; and providing the precedent to a precedent engine. The limitations of monitoring, determining, identifying, and providing, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim precludes the step from practically being performed in the mind. For example, the limitations encompass a user monitoring a data analysis, identifying common techniques and thinking of a rule that would include the common technique. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the 
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of a precedent engine, which can be interpreted as software. The “precedent engine” in the claims is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “precedent engine” to store the precedent amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Claims 2-7 recite additional steps which including using a scraper, specific analysis techniques, determining common analysis sessions, determining a common feature, specific features, and storing the precedents as a rule. Nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
The additional element of “scraper” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating an index) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
 In step 2a prong 1, Claim 8 recite(s) monitoring a data analysis session; determine a feature of the data analysis session; determining that the feature of the data analysis session is associated with a precedent; and providing the precedent to the data analysis session. The limitations of monitoring, determining, and providing, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim precludes the step from practically being performed in the mind. For example, the limitations encompass a 
In step 2a prong 2, this judicial exception is not integrated into a practical application. The claim does not recite any additional elements that can be considered to integrate it into a practical application. Accordingly, the lack of additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Please see MPEP §2106.05(b). The claim is not patent eligible.
In step 2a prong 1, Claims 9-14 recite additional steps which including specific features, specific precedent, specific techniques, querying a database of precedents, generating a recommendation, and specific recommendation. Nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
In step 2a prong 2, the additional element of “database” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such 
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-14 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Tutuk et al. (US 2014/0108467).

Regarding claim 1, Tutuk discloses: A method comprising: 
monitoring one or more data analysis sessions (“The present method and system can allow for data to be aggregated and filtered across the homogeneous data-model by automatically determining if the data is in-memory, in the external system or a combination thereof.  Data can be filtered or selected in any in-memory field including the unique values of linking fields loaded into memory.  Data selected in this way is automatically propagated through the data model to show associations in the data.  The calculations or queries required to return the associative representation occur both in-memory and in the external dataset depending on the data-model and the linking fields.” [0074]); 
determining, based on the monitoring, a common data analysis technique performed across common data analysis sessions (“In an aspect, the load script can be configured to initiate an automatic loading of only the metadata of one or more data fields from the source table.  Such data fields can be defined as implicit fields.  In another aspect, implicit fields can be treated as any other field when the user works with expressions in particular software.  For example, if the expression Count(Address) is used in a visualization such as a chart and the Address field is an implicit field, the database can implement the count expression.  As a further example, fields can provide support for aggregating in the database, while using the same expression syntax used via a local software.  As such, the usage of the fields from the database can be transparent for the user.  For more advanced usages or database specific tasks, the user can utilize the SQL(` `) function, as illustrated in FIGS. 4A-4B.” [0096]); 
identifying the common data analysis technique as a precedent (“The present methods and systems enable users to perform data discovery and visual analysis against any amount of data, regardless of size.  With the introduction of this unique hybrid approach, users can associate data stored within various data sources directly alongside additional data sources stored within the in-memory model.  For example, the present methods and systems can seamlessly connect to multiple data sources together within the same interface (e.g. Teradata to SAP to Facebook), thereby allowing the user to associate data across the various data sources (e.g., data silos).” [0079], “In an aspect, rules can be defined to provide notification when a requisite condition is met.  As an example, the condition can be dynamic based on the in-memory data values.  As a further example, a condition can be set up to notify the user when the return percent (%) on the top 10 products is higher than 35%.  As such, the top 10 product information sets can be in-memory information that would be dynamic as data is updated.  Other intelligent and rule-based notifications can be implemented.” [0125]); and 
providing the precedent to a precedent engine (“In an aspect, rules can be defined to provide notification when a requisite condition is met.  As an example, the condition can be dynamic based on the in-memory data values.  As a further example, a condition can be set up to notify the user when the return percent (%) on the top 10 products is higher than 35%.  As such, the top 10 product information sets can be in-memory information that would be dynamic as data is updated.  Other intelligent and rule-based notifications can be implemented.” [0125], note rules and the storage of rules is interpreted as a precedent/precedent engine).

Regarding claim 3, Tutuk discloses: The method of claim 1, wherein the common data analysis technique comprises one or more of, an expression, a visualization, or an aggregation (“In step 306, a visualization of one or more of the first data and the second data can be presented.  In an aspect, the visualization can comprise an expression, query result, and/or aggregation relating to at least the second data.” [0134]).

Regarding claim 4, Tutuk discloses: The method of claim 1, wherein determining, based on the monitoring, a common data analysis technique performed across common data analysis sessions comprises determining common data analysis sessions (“In an aspect, the user can access the direct data sets (or query results) displayed on charts.  This would allow the user to refer to the direct data sets on charts and be able to compare these different aggregated direct data sets (or query results) on the fly.  The user can do intersection, exclusion, union type of analysis on these direct groups.  In an aspect, with elastic direct discovery, aggregated data can be returned from a data source based on the dimensions on a destination chart.  The returned data can be manipulated based on the dynamic associations that a user can define via a user interface.” [0127]).

Regarding claim 5, Tutuk discloses: The method of claim 4, wherein determining common data analysis sessions comprises determining a common feature among the one or more data analysis sessions (“In an aspect, the user can access the direct data sets (or query results) displayed on charts.  This would allow the user to refer to the direct data sets on charts and be able to compare these different aggregated direct data sets (or query results) on the fly.  The user can do intersection, exclusion, union type of analysis on these direct groups.  In an aspect, with elastic direct discovery, aggregated data can be returned from a data source based on the dimensions on a destination chart.  The returned data can be manipulated based on the dynamic associations that a user can define via a user interface.” [0127], note: the data is considered the same data type being aggregated and is also interpreted as a feature).

Regarding claim 6, Tutuk discloses: The method of claim 5, wherein the common feature comprises one or more of, a common user, a common data set, a common data type, a common visualization, or a common title (“In an aspect, the user can access the direct data sets (or query results) displayed on charts.  This would allow the user to refer to the direct data sets on charts and be able to compare these different aggregated direct data sets (or query results) on the fly.  The user can do intersection, exclusion, union type of analysis on these direct groups.  In an aspect, with elastic direct discovery, aggregated data can be returned from a data source based on the dimensions on a destination chart.  The returned data can be manipulated based on the dynamic associations that a user can define via a user interface.” [0127], note: the data is considered the same data type being aggregated and is also interpreted as a feature).

Regarding claim 7, Tutuk discloses: The method of claim 1, wherein identifying the common data analysis technique as a precedent comprises storing one or more parameters of the precedent as a rule to be applied to a future data analysis session (“In an aspect, rules can be defined to provide notification when a requisite condition is met.  As an example, the condition can be dynamic based on the in-memory data values.  As a further example, a condition can be set up to notify the user when the return percent (%) on the top 10 products is higher than 35%.  As such, the top 10 product information sets can be in-memory information that would be dynamic as data is updated.  Other intelligent and rule-based notifications can be implemented.” [0125]).

Regarding claim 8, Tutuk discloses: A method comprising: 
monitoring a data analysis session (“The present method and system can allow for data to be aggregated and filtered across the homogeneous data-model by automatically determining if the data is in-memory, in the external system or a combination thereof.  Data can be filtered or selected in any in-memory field including the unique values of linking fields loaded into memory.  Data selected in this way is automatically propagated through the data model to show associations in the data.  The calculations or queries required to return the associative representation occur both in-memory and in the external dataset depending on the data-model and the linking fields.” [0074]); 
determine a feature of the data analysis session (“In an aspect, the user can access the direct data sets (or query results) displayed on charts.  This would allow the user to refer to the direct data sets on charts and be able to compare these different aggregated direct data sets (or query results) on the fly.  The user can do intersection, exclusion, union type of analysis on these direct groups.  In an aspect, with elastic direct discovery, aggregated data can be returned from a data source based on the dimensions on a destination chart.  The returned data can be manipulated based on the dynamic associations that a user can define via a user interface.” [0127], note: the data is considered the same data type being aggregated and is also interpreted as a feature); 
determining that the feature of the data analysis session is associated with a precedent (“In an aspect, rules can be defined to provide notification when a requisite condition is met.  As an example, the condition can be dynamic based on the in-memory data values.  As a further example, a condition can be set up to notify the user when the return percent (%) on the top 10 products is higher than 35%.  As such, the top 10 product information sets can be in-memory information that would be dynamic as data is updated.  Other intelligent and rule-based notifications can be implemented.” [0125], “The present methods and systems enable users to perform data discovery and visual analysis against any amount of data, regardless of size.  With the introduction of this unique hybrid approach, users can associate data stored within various data sources directly alongside additional data sources stored within the in-memory model.  For example, the present methods and systems can seamlessly connect to multiple data sources together within the same interface (e.g. Teradata to SAP to Facebook), thereby allowing the user to associate data across the various data sources (e.g., data silos).” [0079]); and 
providing the precedent to the data analysis session (“In an aspect, rules can be defined to provide notification when a requisite condition is met.  As an example, the condition can be dynamic based on the in-memory data values.  As a further example, a condition can be set up to notify the user when the return percent (%) on the top 10 products is higher than 35%.  As such, the top 10 product information sets can be in-memory information that would be dynamic as data is updated.  Other intelligent and rule-based notifications can be implemented.” [0125], note: rules/precedents can be supplied to the current session).

Regarding claim 9, Tutuk discloses: The method of claim 8, wherein the feature comprises one or more of, a user, a data set, a data type, a visualization, or a title (“In an aspect, the user can access the direct data sets (or query results) displayed on charts.  This would allow the user to refer to the direct data sets on charts and be able to compare these different aggregated direct data sets (or query results) on the fly.  The user can do intersection, exclusion, union type of analysis on these direct groups.  In an aspect, with elastic direct discovery, aggregated data can be returned from a data source based on the dimensions on a destination chart.  The returned data can be manipulated based on the dynamic associations that a user can define via a user interface.” [0127], note: the data is considered the same data type being aggregated and is also interpreted as a feature).

Regarding claim 10, Tutuk discloses: The method of claim 8, wherein the precedent comprises a data analysis technique (“In step 306, a visualization of one or more of the first data and the second data can be presented.  In an aspect, the visualization can comprise an expression, query result, and/or aggregation relating to at least the second data.” [0134]).

Regarding claim 11, Tutuk discloses: The method of claim 10, wherein the data analysis technique comprises one or more of, an expression, a visualization, or an aggregation  (“In step 306, a visualization of one or more of the first data and the second data can be presented.  In an aspect, the visualization can comprise an expression, query result, and/or aggregation relating to at least the second data.” [0134]).

Regarding claim 12, Tutuk discloses: The method of claim 8, wherein determining that the feature of the data analysis session is associated with a precedent comprises query a database of precedents to determine one or more precedents with the feature (“In an aspect, rules can be defined to provide notification when a requisite condition is met.  As an example, the condition can be dynamic based on the in-memory data values.  As a further example, a condition can be set up to notify the user when the return percent (%) on the top 10 products is higher than 35%.  As such, the top 10 product information sets can be in-memory information that would be dynamic as data is updated.  Other intelligent and rule-based notifications can be implemented.” [0125], note: rules would have to be queried every time data is updated).

Regarding claim 13, Tutuk discloses: The method of claim 8, wherein providing the precedent to the data analysis session comprises generating a recommendation to a user of the data analysis session  (“In an aspect, rules can be defined to provide notification when a requisite condition is met.  As an example, the condition can be dynamic based on the in-memory data values.  As a further example, a condition can be set up to notify the user when the return percent (%) on the top 10 products is higher than 35%.  As such, the top 10 product information sets can be in-memory information that would be dynamic as data is updated.  Other intelligent and rule-based notifications can be implemented.” [0125]).

Regarding claim 14, Tutuk discloses: The method of claim 13, wherein generating the recommendation to the user of the data analysis session comprises displaying a visual indication to the user that the precedent is available to be applied to the data analysis session  (“In an aspect, rules can be defined to provide notification when a requisite condition is met.  As an example, the condition can be dynamic based on the in-memory data values.  As a further example, a condition can be set up to notify the user when the return percent (%) on the top 10 products is higher than 35%.  As such, the top 10 product information sets can be in-memory information that would be dynamic as data is updated.  Other intelligent and rule-based notifications can be implemented.” [0125]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tutuk in view of Agarwal et al. (US 2015/0350844).

Regarding claim 2, Tutuk does not explicitly disclose: The method of claim 1, wherein monitoring one or more data analysis sessions is performed by one or more scrapers.

Agarwal teaches: wherein monitoring one or more data analysis sessions is performed by one or more scrapers (“Data validation subsystem 306 can include validation rule miner 610.  Validation rule miner 610 is a component of data validation subsystem 306 configured to identify and propose validation related rules based on pre-existing venue data content, curated validation rules, cached validation exception reports, and manually entered known exceptions to existing rules.  Validation rule miner 610 can produce a continuous feedback cycle of known and potential invalid or permissible states of features and association between features using patterns identified during analysis of inbound content both in isolation and against cached exception reports.  Validation rule miner 610 can store the states and association between features in validation rule cache 612.” [0060], “Data integration subsystem 304 can include web scraping data integration engine 812.  Web scraping data integration engine 812 is a component of data integration subsystem 304 configured to store data collected from a variety of publicly accessible online resources.  Web scraping data integration engine 812 can use the data as a data source for various validation, data enrichment and reporting processes when consuming and processing inbound content from data ingestion subsystem 302 and requests from data reporting subsystem 312.” [0071]).

Tutuk and Agarwal are both in the same field of endeavor of analyzing data and are analogous. Tutuk teaches a method that analyzes data and identifies precedents in analysis techniques. Agarwal discloses a method of scraping information from data, analyses and precedents/rules. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the data analysis precedents of Tutuk with the scraping of information and precedents as disclosed by Agarwal to yield the predictable results of automating the precedent determination. One would have been motivated to use a scraper to automatically obtain a large amount of information (Agarwal [0071]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rais-Ghasem et al. (US 2015/0339369) discloses determining common elements in data analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIC NILSSON/           Primary Examiner, Art Unit 2122